Per Curiam.
The appellant filed his final report as guardian of the estate of his stepmother, an insane person. Exceptions being taken to the report, an extended hearing was had, which resulted in a decree settling his account, and from which decree the guardian has appealed.
The record is long and complicated, involving many items, and replete with fraud and mismanagement. A chronicle of all ,the misdeeds and of the various items which make the basis of the court’s decree would be voluminous and futile. We are satisfied from an examination of the statement of facts and the exhibits that the decree is correct and that the guardian has been charged with no more than the evidence amply warrants.
It may be said here that the attorneys now representing the appellant were not those representing him during the conduct of the guardianship.
The decree of the lower court is affirmed.